 INDIANA ROCK WOOLDIVISION137Indiana Rock Wool Division Susquehanna Corp.andRetail,Wholesale and Department Store Union,AFL-CIO,Petitioner.Case 25-RC-5033January 9, 1973DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSPursuant to a Stipulation for Certification UponConsent Election executed by the parties on June 8,1972, an election by secret ballot was conducted onJuly 7,1972, under the direction and supervision oftheRegionalDirector for Region 25,among theemployees in the stipulated unit.At the conclusion ofthe election,the parties were furnished with a tally ofballotswhich showed that of approximately 82eligiblevoters,45 cast valid ballots for, and 30against,Petitioner,Icast a void ballot,and 2 ballotswere challenged.Thereafter,theEmployer filedtimely objections to the election.In accordance with Section 102.69, Series 8, asamended,of the NationalLaborRelations BoardRules and Regulations, the Regional Director causedan investigation to be conducted with regard to theobjections and, on August 31,1972, issued and dulyserved upon the parties his Report on Objections inwhich he recommended that the Employer's objec-tionsbe overruled in their entirety and that anappropriateCertification ofRepresentative be is-sued.Thereafter,theEmployer filed exceptionscombined with a brief to the Regional Director'sreport.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLaborRelations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard finds:1.The Employeris engaged in commerce withinthe meaningof the Actand it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 2(6) and(7) of the Act.4.Theparties stipulated,and we find,that thefollowing employees of the Employer constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All production and maintenance employees em-ployed by the Employer at its Alexandria,Indiana, facility including all assistant foremen,shipping and receiving employees, all construc-tion employees, and all janitors, but excluding alloffice clerical employees, all professional employ-ees, all guards, and all supervisors as defined inthe Act.5.The Board has considered the Employer'sobjections, the Regional Director's report, the Em-ployer's exceptions and brief, and the entire record inthisproceeding, and hereby adopts the RegionalDirector's findings and recommendations except asmodified herein.Whilewe agree with the Regional Director'srecommendations that the Employer's objections beoverruled in their entirety, we do not agree with thegrounds on which he relied in overruling Objection[A].That objection alleges, in substance, thatPetitioner campaigned on the basis of the untruthfulstatement that the Employer had discharged Ballardand Gear several months prior to the electionbecause of their union activities, and then misrepre-sented that it had filed unfair labor practice chargeswith the Board in connection therewith when, in fact,ithad not yet done so,' that the Employer wasprecluded from responding thereto because it did notlearn thereof until the day of the election, and thatsuch conduct "demonstrated a union animus sostrong as to make any show of union sympathy oractivities a basis for discharge . . . [and] obviouslymade a good case for the employees' need forprotection."The Employer sought to support this objectionthrough seven employee witnesses, one of whomclaimed that the alleged untruths pertaining toBallard were stated by Petitioner's representative at aunionmeetingheld 1 or 2 weeks prior to the election,that "There wasn't anything said about Ballard afterthat that I can remember," and that, in his opinion,Ballard nevertheless had been discharged because ofabsenteeismand not because of union activity. Noneof the remaining six witnesses, however, supportedthose accusations, and their statements are complete-ly void of anymentionof the alleged filing of unfairlabor practice charges. A composite of their state-ments shows, instead, that while thesubjectofBallard's termination may have been brought up atthat meeting by Petitioner, which is questionable, thespeculativereasonsfor his termination (union activi-ty, drunkeness,absenteeism,poor work record) werebrought up and discussed only by and among theemployees, and that Petitioner's representative as-sured the employees that Petitioner would try to getIThe recordshows that Petitioner filed 8(a)(3) chargesinCasecharges, and that the RegionalDirector approvedthe withdrawalon the day25-CA-5053 on the dayof the election,that it subsequently withdrew thosehe issued his report.201NLRB No. 19 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDBallard reinstated if, indeed,he was dischargedbecause of his union activity,adding that"this isn'tthemain issue right now." In addition,there is noevidence that the matter of, or the alleged reason for,Ballard'sdischarge was thereafter mentioned, pur-sued,or campaigned upon,by Petitioner.Further,there is not a scintilla of evidence from any sourcethat the matter of, or the reason for,Gear's departurefrom the Employer ever was mentioned by Petition-er, or anyone else, during the preelection campaign.Assumingarguendothat the alleged untruths areattributable to Petitioner,we cannot,on this record,consign to the employees the inability to recognizeeither that Petitioner was not in a position to makeany factual statements regarding the reason forBallard's termination,or that it was not therebyengaging in a type of campaign puffery which theemployees were capable of evaluating.Nor can wefind, further assuming that Petitioner misrepresentedthat it had filed unfair labor practice charges, thatsuch assertion constitutes a material misrepresenta-tion,whether considered separately or in conjunctionwith the alleged discharge statement.Such a remarkwould neither abuse the Board'sprocesses norenhance the employees"need for[Petitioner's]protection"since the protection of the Act isavailable to all, and anyone may file a charge.Moreover,such a remark could not conceivablyinterfere with the employees' free choice.The Employerhas presented no evidence tosupport its contention that the timing of Petitioner'sfiling and withdrawalof thecharges indicates thatPetitionerthereby "used the Federalprocess, as acampaign gimmick."In addition, the Employer haspresented no evidence whatsoever to sustain theinnuendo contained in its exceptionsto the effectthat theRegional Directorconnivedwith Petitionerto subvertthe Board'sprocesses for Petitioner'sadvantage because,in the Employer'sunderlinedwords, "It is important that on [theday heissued hisReport] the Regional Director acceptedthe Union'swithdrawal of those charges and closedthat case."Accordingly,we shall overrulethe objections in theirentirety.Therefore,as the tallyofballots shows thatPetitioner has receiveda majority of the valid votescast,we shallcertify itas the collective-bargainingrepresentativeof the employees in the appropriateunit.CERTIFICATION OF REPRESENTATIVEIt ishereby certified that a majority of the validballots have been cast for Retail,Wholesale andDepartment StoreUnion,AFL-CIO, and that,pursuant to Section 9(a) oftheNational LaborRelations Act, as amended, the said labororganiza-tion is the exclusive representativeofalltheemployees in the unit foundappropriate herein forthe purposes of collective bargaining in respect torates of pay,wages,hours of employment,or otherconditions of employment.